DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 2.  	The information disclosure statements (IDSs) submitted on 03/24/2021 is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:
           Claim 2, line 1 recites “the substrate”. The limitation “the substrate” should be corrected as “a substrate” to avoid antecedent basis issue.
            Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-8, 11-13, 17-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi et al. (US 2006/110109 A1).

 	Pertaining to claim 1, Yi et al. discloses An assembly (10) comprising:  a bare die microchip (14); at least one pad (see paragraph [0026]) disposed on the bare die microchip (14); at least one mechanical locating feature (42, 44 and 46) disposed on the pad (see paragraph [0026]) using an self-aligning attachment means (48, 50 and 52); and at least one component (12) disposed in a position in the assembly (10), wherein the at least one mechanical locating feature (54, 56, 58 and 60) constrains the position in the assembly of the at least one component (see fig. 5).  

 	Pertaining to claim 2, Yi et al. discloses, wherein the substrate (14) comprises a printed circuit substrate (see paragraph [0026], line 10).

 	Pertaining to claim 5, Yi et al. discloses, further comprising an additional component (28) disposed on the substrate (14), wherein the additional component (28) comprises at least one of an electro optical component, an optical component, (see paragraph [0026], line 1).

 	Pertaining to claim 6, Yi et al. discloses, wherein the electro optical component (28), the optical component, or the mechanical component comprises a printed circuit board assembly (PCIBA) (see paragraph [0026], line 10) containing a light source or a light-emitting diode (LED) (see paragraph [0026]).

 	
Pertaining to claim 7, Yi et al. discloses, wherein the at least one component or a subassembly containing the at least one component is kinematically coupled within the assembly.  (See paragraph [0007]), lines 7-14).

 	Pertaining to claim 8, Yi et al. discloses, wherein the at least one component/optical element is kinematically coupled to the at least one locating feature (see paragraph [0007]), lines 7-14).

 	Pertaining to claim 11, Yi et al. discloses, wherein the at least one component (14, see paragraph [0024], lines 4-7) is a reflector or a lens (see paragraph [0024], lines 4-7).
  
 	Pertaining to claim 12, Yi et al. discloses, wherein the assembly is one of automotive lighting, a camera, a lens (see paragraph [0024], lines 4-7), an electronic device for the visual presentation of data, a mixed reality headset, a virtual reality headset, a 3D scanner, a measurement device, a microscope, or a precision instrument.  

 	Pertaining to claim 13, Yi et al. discloses, wherein the at least one mechanical locating feature comprises a plurality of mechanical locating features (54, 56, 58 and 60), and wherein the at least one component comprises a plurality of components (12, 28).  
Pertaining to claim 17, Yi et al. discloses, wherein the at least one locating feature (54, 56, 58 and 60) does not provide any structural support in the assembly (see paragraph [0032]).  

 	Pertaining to claim 18, Yi et al. discloses A method of fabricating an assembly, the method comprising: disposing an attachment material on at least one pad (see paragraph [0026]) on a bare die microchip substrate (14); disposing at least one locating feature on a respective one of the at least one pads (see paragraph [0026]) using the attachment material, wherein the at least one locating feature is configured to act as a mechanical locating feature (54, 56, 58 and 60) for components; and disposing at least one component (12) in a position on the substrate (14), comprising constraining the position of the at least one component (see fig. 5) by the at least one locating feature (42, 44 and 46).  

 	Pertaining to claim 19, Yi et al. discloses, wherein disposing the at least one component (12) comprises precisely placing the at least one component (12) using the surfaces of the least one locating feature to constrain the position of the at least one component (12).  

 	Pertaining to claim 20, Yi et al. discloses, further comprising removing the at least one locating feature (42, 44 and 46) from the assembly after disposing the at least one component (12).  

Pertaining to claim 23, Yi et al. discloses, wherein the component (12) is selected from the group consisting of optical component, electro optical component and mechanical component (see paragraph [0026], line 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2006/011019 A1) in view of Cohen et al. (US 2014/0071594 A1).

 	Pertaining to claim 10, Yi et al. discloses all claimed limitations except, wherein the at least one component is surface mounted.
 	However, Cohen et al. teaches, wherein the at least one component is surface mounted, (see paragraph [0023]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide, wherein the at least one component is surface mounted in the device of Yi et al. based on the teachings of Cohen et al in 
 
 	Pertaining to claim 14, Yi et al. discloses all claimed limitations except, further comprising an adhesive that retains the position of the plurality of components after they are disposed in the position in the assembly.  
 	However, Cohen et al. teaches an adhesive that retains the position of the plurality of components after they are disposed in the position in the assembly (see paragraph [0035]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an adhesive that retains the position of the plurality of components after they are disposed in the position in the assembly in the device of Yi et al. based on the teachings of Cohen et al in order to improve the handle facilitates easier and precise installation of the component, while ensuring that the component is not damaged during installation.

 	Pertaining to claim 15, Yi et al. discloses all claimed limitations except, further comprising a mounting bracket, wherein the at least one component is disposed in the position on the mounting bracket.  
 	However, Cohen et al. teaches a mounting bracket, wherein the at least one component is disposed in the position on the mounting bracket (see paragraph [0062]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a mounting bracket, wherein the at least one .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2006/011019 A1) in view of Dispenza et al. (US 2016/0105592 A1).

 	Pertaining to claim 16, Yi et al. discloses all claimed limitations except, further comprising a heat sink, wherein the at least one component is disposed in the position on the heat sink.  
 	However, Dispenza et al. teaches a heat sink, wherein the at least one component is disposed in the position on the heat sink (see paragraph [0029]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a heat sink, wherein the at least one component is disposed in the position on the heat sink in the device of Yi et al. based on the teachings of Dispenza et al in order to improve shock absorbing elements shield, protect, isolate and/or insulate housing from the full and/or direct impact of a force applied to mounting assembly and/or one or more components regardless of the orientation of housing and/or other components of mounting system.
 	
 	

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2006/011019 A1) in view of Mis et al. (US 2003/0057559 A1).

 	Pertaining to claim 21, Yi et al. discloses all claimed limitations except, wherein the at least one pad is etched by photolithographic techniques. 
 	However, Mis et al. teaches wherein the at least one pad is etched by photolithographic techniques (see paragraph [0025], lines 3-6).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide at least one pad is etched by photolithographic techniques in the device of Yi et al. based on the teachings of Mis et al in order to improve forming the shared metallurgy structure, the same fabrication operations can be efficiently used to provide subsequent wire and solder bonding.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2006/011019 A1) in view of Silva et al. (Re. 35,263).

 	Pertaining to claim 22, Yi et al. discloses all claimed limitations except, wherein the self-aligning attachment means is a material selected from the group consisting of hot melt adhesive, reactive hot melt adhesive and solder. 
 	However, Silva et al. teaches, wherein the self-aligning attachment means is a material selected from the group consisting of hot melt adhesive, reactive hot melt adhesive and solder, (see column 5, line 7-12).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848